Endicott, J.
This is an action for money paid by the plaintiff for the defendants’ use, upon a note which the plaintiff indorsed for the defendants’ accommodation and at their request *365the proceeds of which they received and used in tneir partnership business, and which, when due, the plaintiff was olliged to pay.
It is not an action on the note itself ; and it is immaterial that the note is not in form the note of the partnership, or in what character the defendants signed it, whether as a partnership obligation or not. The only question is whether the plaintiff indorsed and paid it for the accommodation of the partnership. When a person assumes a liability as indorser for the accommodation of another, and is compelled to pay in pursuance of that contract, the form and tenor of the note whereon he thus becomes liable does not necessarily determine his rights, or his relations to the party for whose accommodation he indorses. The note may be in such form and tenor as to disclose what the contract in that respect was; but if not, the real question, whether it was indorsed and paid for the use of another, is to be determined by evidence showing the actual agreement between the parties.
The instructions given were in all respects accurate and carefully guarded. Exceptions overruled.